DETAILED ACTION

This action is in response to claims filed 11 August 2021 for application 16/170,979. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-9, 11-16, 18-23, and 25 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claims 1, 8, 15, and 22: wherein the margin of error for training the machine learning module on completion of staging is based at least on computing a difference of an optimum adapter bandwidth and a current adapter bandwidth, and on computing a difference of a maximum stage response time and a current rank response time.
The closest prior art (to the amended limitation of the independent claim) of record Noorshams et al (Enriching Software Architecture Models with Statistical Models for Performance Prediction in Modern Storage Environments, 2014), teaches wherein the margin of error for training the machine learning module but does not teach on completion of staging is based at least on computing a difference of an optimum adapter bandwidth and a current adapter bandwidth, and on computing a difference of a maximum stage response time and a current rank response time. Reference J1 (JP 2013511081 A), teaches on completion of staging is based at least on computing a difference of an optimum adapter . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-9, 11-16, 18-23, and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128